As filed with the Securities and Exchange Commission on April 23, 2010 Registration Nos. 33-82610; 811-03249 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRE-EFFECTIVE AMENDMENT NO.() POST-EFFECTIVE AMENDMENT NO. 20(X) and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 34(X) (Check appropriate box or boxes) MAXIM SERIES ACCOUNT (Exact name of Registrant) GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY (Name of Depositor) 8515 East Orchard Road
